DETAILED ACTION
This is responsive to the application filed 17 March 2020.
Claims 1-24 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: the claim is presented as depending upon itself. It is believed the claim should depend on claim 7 and is interpreted as such herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10-14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the claim recites “repeating steps (a)-(d)” in line 13. However, when step (b) is repeated, it is unclear if “the comparison set” refers to the one in the step (a) in the current iteration or the one in step (d) of the previous iteration.
Claim 2 will be interpreted as:
The method of claim 1, further comprising comparing the user entity to a plurality of possible entities, wherein the plurality of possible entities comprise a plurality of subsets of possible entities arranged in a predetermined order, and wherein comparing the user entity to a plurality of possible entities comprises: 
(a) using a first subset of possible fulfilment entities as a comparison set of possible entities, 
(b) calculating a similarity score between the user entity and each possible entity in the comparison set of possible entities, 
(c) if the best similarity score between the user entity and a possible entity in the comparison set of phrases exceeds a threshold, selecting the possible entity from the comparison set of response phrases having the best similarity score as compared to the request phrase, and 
(d) if the best similarity score between the user entity and a possible entity in the comparison set of possible entities does not exceed a threshold, using the next set of possible entities as [[a]] the comparison set of possible entities, and repeating steps [[(a)-(d)]] (b)-(d).

Claims 3, 11 and 19-20 are rejected for depending upon a rejected claim without providing a remedy to their respective parent claims.

Claim 4, in lines 1-2, recites the limitation “the step of receiving”. It is unclear to which “receiving” of parent claim 1 the limitation refers back. The limitation will be interpreted as ‘the step of receiving configuration information’.
Claims 12 and 20 suffer from similar deficiencies and are interpreted as shown above with respect to claim 4.

Claim 5, in lines 1-2, recites the limitation “wherein comparing the user entity to a plurality of possible entities comprises”. However, there is no antecedent basis for “comparing the user entity to a plurality of possible entities”.
Further, the claim recites “an algorithm that returns a higher score if a subset of characters appearing at the beginning of the string are a closer match” and “an algorithm that returns a higher score if a subset of characters appearing at the end of the string are a better match”. However, there is no antecedent basis for “the string”. Further, the terms “closer” and “better” are relative terms which render the claim indefinite. The terms “closer” and “better” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations related to the algorithms will not be given patentable weight.


Claim 6, in lines 1-2, recites the limitation “wherein providing to the user a response”. However, there is no antecedent basis for “providing to the user a response”. The limitation will be interpreted as ‘wherein providing to the user a fulfillment’.
Claims 14 and 24 suffer from similar deficiencies and are interpreted as shown above with respect to claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 13-17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natkin et al. (US PGPub 2018/0307687).
Claim 1:
Natkin discloses a method for deploying a computerized conversational agent (Abstract), comprising: 
receiving configuration information comprising an intent and a plurality of possible entities (possible categorical values) corresponding to the intent (“access a repository 420b that includes a set of predefined intents related to food, food preparation, cooking appliances, etc”, [0058], see also “a repository 420b that includes a set of predefined variable properties related to food, food preparation, cooking appliances, etc. As illustrative examples, variable properties related to food and cooking may include, “food item,” “cooking method,” “unit of measurement,” “temperature,” “time,” “altitude,” “cooking appliance,” etc. Further, each predefined variable property may be associated with one or more possible values. For example variable properties such as “food item,” may be associated with one or more possible categorical values such as, “steak,” “eggs,” “broccoli,” etc”, [0059]); 
receiving a user request comprising a user entity (a twelve pound turkey) and a user intent (“consider the text string, “how long should I roast a twelve pound turkey” resulting from a message (text or otherwise) from a user”, [0060]); 
a whole turkey) from the plurality of possible entities corresponding to the user intent where the actual entity corresponds to the user entity (“the intent recognition module 204 may output determined intents and/or variable properties as structured data”, [0060], see also “the intent recognition module 204 may infer based on the combination of the terms “roast,” and “twelve pounds,” that the user is asking how to roast a whole turkey”, [0068], see also [0063]); and 
providing to the user a fulfillment corresponding to at least the actual entity (“the response module 208 may process the received message to determine if a user's query can be answered. For example, in some embodiments, the process of answering or attempting to answer a user's query may be based at least in part on the structured data output by the intent recognition module 204”, [0072], see also [0076]).
Claim 5:
Natkin discloses the method of claim 1, wherein comparing the user entity to a plurality of possible entities comprises calculating a similarity score ([0121]), wherein the similarity score is calculated using an algorithm that returns a higher score if a subset of characters appearing at the beginning of the string are a closer match, and/or wherein the similarity score is calculated using an algorithm that returns a higher score if a subset of characters appearing at the end of the string are a better match.
Claim 6:
Natkin discloses the method of claim 1, wherein providing to the user a response includes one or more of: text, a multimedia object, or a reference to supplemental related content ([0076]).
Claim 7:

providing a graphical user interface to a configuring user (“a message based on the text string “4 hours at 400 F” may be output to user, for example, via an audio output or a graphical output”, [0076], see also Fig. 5), and 
receiving, by the graphical user interface, an intent configuration comprising an example intent phrase (“consider the text string, “how long should I roast a twelve pound turkey” resulting from a message (text or otherwise) from a user”, [0060]), an entity category comprising the plurality of possible entities corresponding to the intent (variable properties such as “food item,” may be associated with one or more possible categorical values such as, “steak,” “eggs,” “broccoli,” etc”, [0059]), a query of a data source containing information relevant to the intent (“consider the text string, “how long should I roast a twelve pound turkey” resulting from a message (text or otherwise) from a user”, [0060]), and a fulfillment of the intent comprising multimedia content retrieved from the data source (“a message based on the text string “4 hours at 400 F” may be output to user, for example, via an audio output or a graphical output”, [0076]).
Claim 8:
Natkin discloses the method of claim 7, wherein the step of receiving, by the graphical user interface, an intent configuration further comprises a reference to supplemental related content (contextual information) associated with the fulfillment (“intent recognition module 204 may use contextual information to further define certain variable parameters. In other words, in some embodiments the intent recognition module 204 may output values based on inputs other than the message content. For example, the intent recognition module 204 may receive temperature data from an appliance 104 (e.g., cooking appliance 404 in FIGS. 4A-4C). If a user is cooking with an appliance set to 400° Fahrenheit (“F”) and inputs a query asking how long to roast a turkey, the intent recognition module 204 may infer that the user is asking how long to cook a turkey at 400° F”, [0069]).
Claims 9 and 13-16:
Natkin discloses a computing system for deploying an automatic conversational agent, comprising: one or more memories having computer readable computer instructions; and one or more processors for executing the computer readable computer instructions ([0040]) to perform the method of process claims 1 and 5-8 as shown above.
Claims 17 and 21-24:
Natkin discloses one or more non-transitory computer-readable storage media containing machine-readable computer instructions that, when executed by a computing system ([0040]), performs the method of process claims 1 and 5-8 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natkin et al. (US PGPub 2018/0307687) in view of Solomon et al. (US PGPub 2018/0233141).
Claim 4:
Natkin discloses the method of claim 1, wherein the plurality of possible entities have a type (variable properties) (“For example variable properties such as “food item,” may be associated with one or more possible categorical values such as, “steak,” “eggs,” “broccoli,” etc”, [0059]), wherein the step of receiving further comprises receiving a plurality of previous actual entities associated with a plurality of previous user requests, wherein each of the previous actual entities has a type (“repositories 120b-c may include previously received user queries (e.g., in the form of structured data associated with user intents). These previously received user queries or intents may be associated with one or more responses that were determined (e.g. based on user feedback) to answer the user queries (i.e., match the intent)”, [0075]).
Natkin does not explicitly disclose wherein the step of determining an actual entity from the plurality of possible entities further comprises: detecting that the user entity is a pronoun, and selecting as the actual entity a most-recently used actual entity from the previous actual entities, where the selected actual entity has the same type as the type of the plurality of possible entities.
In a similar conversational agent determining an actual entity from a user entity, Solomon discloses where determining the actual entity comprises detecting that the user entity is a pronoun, and selecting as the actual entity a most-recently used actual entity from the previous actual entities, where the selected actual entity has the same the method 300 may include performing anaphoric resolution on slots that contain an anaphor or a cataphor. For example, in the phrase “When he is near the oven alert me”, the word “he” is an anaphoric expression that refers to a person who was referenced earlier in the conversation”, [0097]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of determining Natkin’s actual entity by detecting that the user entity is a pronoun, and selecting as the actual entity a most-recently used actual entity from the previous actual entities in order to allow the user to hold a more natural and flowing conversation by including “anaphoric resolvers that address expressions having an interpretation that depends upon an antecedent or postcedent expression in context” (see Solomon, [0085]).
Claim 12:
Natkin in view of Solomon discloses a computing system for deploying an automatic conversational agent, comprising: one or more memories having computer readable computer instructions; and one or more processors for executing the computer readable computer instructions (Natkin, [0040]) to perform the method of process claim 4 as shown above.

Allowable Subject Matter
Claims 2-3, 10-11 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose comparing the user entity to a plurality of possible entities, wherein the plurality of possible entities comprise a plurality of subsets of possible entities arranged in a predetermined order, and wherein comparing the user entity to a plurality of possible entities comprises: (a) using a first subset of possible fulfilment entities as a comparison set of possible entities, (b) calculating a similarity score between the user entity and each possible entity in the comparison set of possible entities, (c) if the best similarity score between the user entity and a possible entity in the comparison set of phrases exceeds a threshold, selecting the possible entity from the comparison set of response phrases having the best similarity score as compared to the request phrase, and (d) if the best similarity score between the user entity and a possible entity in the comparison set of possible entities does not exceed a threshold, using the next set of possible entities as the comparison set of possible entities, and repeating steps (b)-(d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pasupalak et al. (US PGPub 2015/0066479) discloses a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user. A natural language processing (NLP) 
Subramaniam et al. (US PGPub 2020/0081939) discloses a system for optimizing detection of an intent, pertaining to a query, by an automated conversational bot for providing human like responses to a user. An analyzer module builds an intent graph storing input dialogues, utterances, and output dialogues associated to an intent. A builder module fed training data, comprising the intent graph stored in the graph database to an automated conversational bot by enabling a bot builder to fill a bot template associated to each intent with a set of parameters indicating distinct utterances of an intent and output dialogues associated to the distinct utterances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657